Exhibit 10.3

QLOGIC CORPORATION

2005 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. General.

These Terms and Conditions of Nonqualified Stock Option (these “Terms”) apply to
a particular stock option (“Option”) to purchase shares of Common Stock of
QLogic Corporation (including its Subsidiaries, the “Corporation”) if
incorporated by reference in the Notice of Grant Agreement (“Grant Notice”)
corresponding to that particular grant. The recipient of the Option identified
in the Grant Notice is referred to as the “Grantee.” The per share exercise
price of the Option as set forth on the Grants tab on the UBS OneSource website
(https://onesource.ubs.com/qlgc) is referred to as the “Exercise Price.” The
effective date of grant of the Option as set forth on the Grants tab on the UBS
OneSource website is referred to as the “Award Date.” The Option was granted
under and subject to the QLogic Corporation 2005 Performance Incentive Plan
(including any applicable sub-plan, the “Plan”) and these Terms. Capitalized
terms are defined in the Plan if not defined herein. The Option has been granted
to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. The Grant Notice
and these Terms are collectively referred to as the “Option Agreement”
applicable to the Option, or this “Option Agreement.”

 

2. Vesting; Limits on Exercise; Incentive Stock Option Status.

Subject to adjustment under Section 7.1 of the Plan and further subject to early
termination under Section 5 of these Terms and Section 7.4 of the Plan, the
Option shall become vested as follows: [Vesting terms to be determined at time
of grant]. The Option may be exercised only to the extent the Option is vested
and exercisable.

 

  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •   No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.

 

  •   Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 

  •   Nonqualified Stock Option. The Option is a nonqualified stock option and
is not, and shall not be, an incentive stock option within the meaning of
Section 422 of the Code.

 

1



--------------------------------------------------------------------------------

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 5 below
or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation, affects the Grantee’s
status, if he or she is an employee, as an employee at will who is subject to
termination without cause, confers upon the Grantee any right to remain employed
by or in service to the Corporation, interferes in any way with the right of the
Corporation at any time to terminate such employment or service, or affects the
right of the Corporation to increase or decrease the Grantee’s other
compensation. In jurisdictions that do not recognize an at will employment
relationship, the prior sentence is subject to Grantee’s contract of employment
and applicable law.

 

4. Manner of Exercise.

4.1 Method of Exercise of Option.

The Corporation has established a web – based system for managing and exercising
Options. Currently, UBS Financial Services, Inc. (“UBS”) manages Option
exercises. In order to exercise an Option, the Grantee must contact UBS either
by logging on to the UBS OneSource website (https://onesource.ubs.com/qlgc) or
by calling the UBS Call Center at 1-866-756-4421. UBS will request from the
Grantee information regarding the Option to be exercised, the method of payment
of the exercise price and the order type. In order to comply with the terms of
the Plan, the Grantee also must deliver:

 

  •   payment in full for the Exercise Price of the shares to be purchased in
cash, check or by electronic funds transfer, or utilizing the UBS same day sale
procedures;

 

  •   any written statements or agreements required pursuant to Section 8.1 of
the Plan; and

 

  •   satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator. For other methods of payment for exercise,
contact the Administrator.

4.2 Responsibility for Taxes. The ultimate liability for any and all tax, social
insurance and payroll tax withholding legally payable by an employee under
applicable law (including without limitation laws of foreign jurisdictions)
(“Tax-Related Items”) is and remains Grantee’s responsibility and liability and
the Corporation (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including the grant, vesting or exercise of the Option and the subsequent sale
of the shares of Common Stock subject to the Option; and (b) does not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate Grantee’s liability for Tax-Related Items.

 

2



--------------------------------------------------------------------------------

Prior to exercise of the Option, Grantee shall pay or make adequate arrangements
satisfactory to the Administrator to satisfy all withholding obligations of the
Corporation. In this regard, Grantee authorizes the Corporation to withhold all
applicable Tax-Related Items legally payable by Grantee from his or her wages or
other cash compensation paid to Grantee by the Corporation or from proceeds of
sale. Alternatively, or in addition, if permissible under local law, the
Corporation may sell or arrange for the sale of shares of Common Stock that
Grantee is due to acquire to meet the minimum withholding obligations for
Tax-Related Items. Finally, Grantee shall pay to the Corporation any amount of
any Tax-Related Items that the Corporation may be required to withhold as a
result of Grantee’s participation in the Plan or Grantee’s purchase of shares of
Common Stock that cannot be satisfied by the means previously described.

 

5. Early Termination of Option.

5.1 Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate ten years after the Award Date, including
the Award Date (the “Expiration Date”). For example, if an Option is awarded on
February 15, 2010, assuming no earlier termination as set forth in this
Section 5, the Option will terminate at the close of business on February 14,
2020.

5.2 Possible Termination of Option upon Change in Control. The Option is subject
to termination in connection with a Change in Control Event or certain similar
reorganization events as provided in Section 7.4 of the Plan.

5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation, the following rules shall apply (the
last day that the Grantee is employed by or provides services to the Corporation
is referred to as the Grantee’s “Severance Date”):

 

  •   other than as expressly provided below in this Section 5.3, (a) the
Grantee will have until the date that is 3 months after his or her Severance
Date (including the Severance Date) to exercise the Option (or portion thereof)
to the extent that it was vested on the Severance Date (e.g. – if the Severance
Date as February 15, 2010, the three-month period would expire at the close of
business on May 14, 2010), (b) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Option, to
the extent exercisable for the 3-month period following the Severance Date and
not exercised during such period, shall terminate at the close of business on
the last day of the 3-month period;

 

  •  

if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Grantee (or his
or her beneficiary or personal representative, as the case may be) will have
until the date that is 12 months after the Grantee’s Severance Date (including
the Severance Date)

 

3



--------------------------------------------------------------------------------

 

to exercise the Option (e.g. – if the Severance Date as February 15, 2010, the
12-month period would expire at the close of business on February 14, 2011),
(b) the Option, to the extent not vested on the Severance Date, shall terminate
on the Severance Date, and (c) the Option, to the extent exercisable for the
12-month period following the Severance Date and not exercised during such
period, shall terminate at the close of business on the last day of the 12-month
period;

 

  •   if the Grantee’s employment or services are terminated by the Corporation
for Cause (as defined below), the Option (whether vested or not) shall terminate
on the Severance Date.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

For purposes of the Option, “Cause” means that the Grantee:

 

  (1) has been negligent in the discharge of his or her duties to the
Corporation, has refused to perform stated or assigned duties or is incompetent
in or (other than by reason of a disability or analogous condition) incapable of
performing those duties;

 

  (2) has been dishonest or committed or engaged in an act of theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; has breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Corporation or any affiliate of the Corporation; or has been convicted of a
felony or misdemeanor (other than minor traffic violations or similar offenses);

 

  (3) has materially breached any of the provisions of any agreement with the
Corporation or any affiliate of the Corporation; or

 

  (4) has engaged in unfair competition with, or otherwise acted intentionally
in a manner injurious to the reputation, business or assets of, the Corporation
or any affiliate of the Corporation; has improperly induced a vendor or customer
to break or terminate any contract with the Corporation or any affiliate of the
Corporation; or has induced a principal for whom the Corporation or any
affiliate of the Corporation acts as agent to terminate such agency
relationship.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement. In addition to the circumstances set out
in Section 6.2 of the Plan, the employment relationship shall not be considered
terminated in the case of any statutory leave.

 

4



--------------------------------------------------------------------------------

6. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan and subject to applicable law.

 

7. Adjustment.

The total number of shares of Common Stock subject to the Option, as well as the
Exercise Price of the Option, are subject to adjustment pursuant to Section 7.1
of the Plan.

 

8. Data Privacy Consent.

Grantee explicitly and unambiguously consents to the collection, use, transfer
and processing, in electronic or other form, of Grantee’s personal data as
described in this document by and among, as applicable, the Corporation or its
affiliates (or their agents) for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.

Grantee further understands that the Corporation or its affiliates (or their
agents) hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock held in the Corporation and details of all Options or
other entitlements to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Grantee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Grantee’s country, or elsewhere, and that the recipient’s
country may not have the same level of data privacy laws and protections as
Grantee’s country. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired upon exercise of the Option. Grantee understands that Data will
be held only as long as is necessary to implement, administer and manage
Grantee’s participation in the Plan. Grantee understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or withdraw the
consents herein by contacting the Corporation’s human resources department.
Grantee understands that withdrawal of consent may affect Grantee’s ability to
exercise or realize benefits from the Option.

 

9. Nature of Grant.

In accepting the grant of the Option, Grantee acknowledges that: (i) the Plan is
established voluntarily by the Corporation, it is discretionary in nature and it
may be modified, suspended or terminated by the Corporation at any time, as
provided in the Plan and these Terms; (ii) the grant of the Option is voluntary
and occasional and does not create any contractual or other right to receive
future grants of stock options, or benefits in lieu of stock options even if
stock options have been granted repeatedly in the past; (iii) all decisions with

 

5



--------------------------------------------------------------------------------

respect to future grants will be at the sole discretion of the Corporation;
(iv) Grantee’s participation in the Plan shall not create a right to further
employment or service and shall not interfere with the ability of the
Corporation to terminate Grantee’s employment or service relationship at any
time with or without cause (subject to Grantee’s contract of employment or
service, if one exists, and applicable law); (v) Grantee’s participation in the
Plan is voluntary; (vi) in the event that Grantee is not an employee of the
Corporation, the Option grant will not be interpreted to form an employment
contract or relationship with the Corporation, and furthermore, the Option grant
will not be interpreted to form an employment contract with the Corporation and
any of its affiliates; (vii) the future value of the underlying shares of Common
Stock is unknown and cannot be predicted with certainty; (viii) if the
underlying shares of Common Stock do not increase in value, the Option will have
no value; (ix) if Grantee exercises his or her Option and obtains shares of
Common Stock, the value of those shares of Common Stock acquired upon exercise
may increase or decrease in value, even below the Exercise Price; and (x) no
claim or entitlement to compensation or damages arises from termination of the
Option or diminution in value of the Option or shares of Common Stock acquired
pursuant to the Option whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or employment or otherwise howsoever. Grantee irrevocably
releases the Corporation and its affiliates from any such claim that may arise
and Grantee shall not be entitled to any compensation or damages whatsoever or
however described by reason of any termination, withdrawal or alteration of
rights or expectations under the Plan.

 

10. Clawback Policy.

Notwithstanding anything else contained herein or in the Plan to the contrary,
but subject to applicable law, this Option Agreement is subject to the Company’s
clawback policy, as well as the “clawback” provisions of applicable law, rules
and regulations, as each may be adopted and in effect from time to time
(collectively, the “Clawback Policy”). The provisions of the Clawback Policy are
in addition to (and not in lieu of) any rights to repayment the Company may have
under Section 304 of the Sarbanes-Oxley Act of 2002 and other applicable laws.

 

11. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records or at Grantee’s place of work, or at such
other address as either party may hereafter designate in writing to the other.
Any such notice shall be delivered in person or by pre-paid post/mail shall be
enclosed in a properly sealed envelope addressed as aforesaid. Any such notice
shall be given only when received, but if the Grantee is no longer employed by
or in service to the Corporation, shall be deemed to have been duly given five
business days after the date posted/mailed in accordance with the foregoing
provisions of this Section 11.

 

6



--------------------------------------------------------------------------------

12. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan and
this Option Agreement. Unless otherwise expressly provided in other sections of
this Option Agreement, provisions of the Plan that confer discretionary
authority on the Board or the Administrator do not and shall not be deemed to
create any rights in the Grantee unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Board or the Administrator
so conferred by appropriate action of the Board or the Administrator under the
Plan after the date hereof.

 

13. Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

14. Governing Law.

This Option Agreement shall be governed by and construed and enforced and
executed in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

15. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

16. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

17. Acceptance.

In accepting the grant of the Option, Grantee acknowledges receipt of a copy of
the Plan, the Grant Notice and these Terms. Grantee has read and understands the
terms and provisions thereof, and has accepted the Option subject to all terms
and conditions of the Plan, the Grant Notice and these Terms. Grantee
acknowledges that there may be adverse tax consequences upon exercise of the
Option or disposition of the shares of Common Stock acquired upon exercise and
that Grantee should consult a tax adviser prior to such exercise or disposition.

 

7